Citation Nr: 1511717	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-05 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988 and from November 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination by the Oklahoma City, Oklahoma VA Medical Center (VAMC).  

A VA Form 21-4193 has been submitted indicating that the Veteran has been incarcerated since early February 2013.  This same document indicates that the Veteran's sentence is eight years to life making the release date currently indeterminate.  38 C.F.R. § 3.810(d) states that if a veteran is incarcerated in a Federal, State, or local penal institution for a period of more than 60 days and is furnished clothing without charge by the institution, VA shall reduce the amount of the annual clothing allowance by 1/365th of the amount otherwise payable for each day the veteran was incarcerated during the 12-month period preceding the anniversary date for which entitlement is established.  While the Veteran's incarceration may affect the amount of any clothing allowance paid it does not preclude basic eligibility for an annual clothing allowance.  38 C.F.R. § 3.810 (2014).  Therefore, the Board will proceed with determining basic eligibility.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his clothing is damaged by a brace he uses for his service-connected right knee arthritis.  The Veteran's VA treatment records indicate that he was provided a sleeve and/or knee brace as early as June 2004 and has continued to use it as recently as December 2011.  Additionally, VA examination confirms the use of a right knee brace.  April 2007 VA Examination Report.  

Basic eligibility for an annual clothing allowance, pursuant to 38 U.S.C.A. § 1162 (West 2014), is warranted when: (i) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or (ii) The Under Secretary for Health or a designee certifies that (A) A veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or (B) A veteran uses a medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a)(1) (2014).

The foremost issue confronting the Board is the fact that documentation related to the initial determination of eligibility for a clothing allowance has not been associated with the claims file.  The February 2011 Statement of the Case makes clear that on April 14, 2010 a request for Eligibility Determination for Clothing Allowance was received by the Prosthetic and Sensory Aids Program, Oklahoma City, Oklahoma.  Then on August 24, 2010 the Eligibility Determination for Clothing Allowance was reviewed and it was determined that the request did not meet the criteria for a clothing allowance and was disproved.  Furthermore, the April 14, 2010 Eligibility Determination for Clothing Allowance is listed as evidence.  However, documentation of either the April 14, 2010 Eligibility Determination for Clothing Allowance or the August 24, 2010 review and determination have not been associated with the claims file.     

Without this documentation the Board cannot determine what, if any, steps were taken to assist the Veteran in establishing entitlement to a clothing allowance under 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  Specifically, it is unclear if a certification was sought from the Under Secretary for Health or a designee.     

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the April 14, 2010 Eligibility Determination for Clothing Allowance, the August 24, 2010 review of the Eligibility Determination for Clothing Allowance that determined the request did not meet the criteria for a clothing allowance, and any associated documentation.

Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain the records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).

2. If the evidence added to the record following the completion of item (1) does not shown that an opinion/certification was requested from the Under Secretary for Health or designee one is to be obtained.  

In such a case, request an opinion/certification from the Under Secretary for Health or a designee as to: (I) whether any prosthetic or orthopedic appliance is necessary because of a service-connected disability and, if so, (II) whether it is as likely as not that the appliance tends to wear or tear the Veteran's clothing.  A complete rationale for all findings and conclusions should be set forth in a report. 
 
If an examination is necessary one is to be arranged.  If the Veteran is unable to report for an in-person VA examination due to incarceration a qualified medical professional associated with the incarcerating penal institution should be requested to perform the examination or provide a statement as to the orthopedic devices utilized by the Veteran and the impact such devices have on his clothing.  Upon obtaining this information from the relevant medical professional, the Under Secretary for Health or designee should review the information and provide an opinion/certification in regards to questions (I) and (II).   

Should the incarcerating facility prove unwilling or unable to perform the requested examination or provide a relevant statement, the Under Secretary for Health or designee should provide an opinion/certification in regards to questions (I) and (II) to the extent possible provided the evidence of record.  

The claims folder should be made available to and reviewed by the examining medical professional, with such noted in the resulting examination report.  The provided opinions/certifications must reflect consideration of both medical and lay evidence of record, to include the Veteran's competent account as to his need for an orthopedic appliance and the impact the device has on the wear and tear of his clothing. 

The Court of Appeals for Veterans Claims has long held that incarcerated Veterans are entitled to the same care and consideration given their fellow Veterans, which includes a requirement that VA undertake reasonable efforts to tailor the provided assistance to the "peculiar circumstances of confinement."  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




